NEY      GENERAL
                       ~IF   TEXAS




                     January 27, 1965


Mr. Horace T. Barron, President
State Board of Veterinary Medical
  Examiners
Capital National Bank Building
Austin, Texas
                               Opinion No. C-384
                               Rei Whether certain enumerated
                                   procedures constitute the
                                   practice of veterinary
Bear Mr. Barron:                   medicine.
           You have requested an opinion of this office as to
whether:
           "(1) The performanceof pregnancy exami-
      nations in female animals, if done by one un-
      licensed to practice veterinarymedicine in the
      State of Texas, is the practice of veterinary
      medicine to the extent that the sanctionspro-
      vided in the Veterinary Medical Act are applicable.
           “(2)      .the performance of fertility
      examinationsof male animals for breeding sound-
      ness, if done by one unlicensed by the Board of
      Veterinary Medical Examiners, is the practice
      of veterinarymedicine under the applicableAct
      and whether or not a person making s;ch a determlna-
      tion must be licensed by this Board.
          Article 7465a, Section 2(b) of Vernon's Civil Statutes,
reads in part as follows:
           'Any person shall be deemed fn the 'Practice
      of Veterinary Medicine'. . .who diagnoses, treats,
      immunizes or prescribes x   drug, medicine, applica-
      tion or veterinaryappliance for any physical ailment,

                             -1818-
                                                             .   -   __




Mr. Horace T. Barron, page 2 (C- 384)


     injury, deformity, or condition of domestic
     animals for compensation.
          I,
               .   .   .   'I (Emphasis added)
          Constructionof a license law demands that legisla-
tive intent be ascertainedand given effect where possible.
Every part of the Act should be considered so as to harmonize
all parts and give sensible effect to each. Also, a license law
will be given a reasonable constructionso as to advance the
remedies sought by legislativeenactment. State v. Pioneer Oil
& Refining Co., 292 S.W. 869 (Comm.App.1927).
          In order that the activities in question be adequately
performed, technical knowledge of anatomy, symptoms of disease
and biological problems of reproducing organs of animals is re-
quired for protection of owners as well as the public. It is
our opinion that these activities are the diagnosing of condi-
tions of domestic animals within the meaning of Article 7465a,
Section 2(b) and not an "operationin aid of the birth process
in large animals" as 'setforth in Section 3 (3).
                               SUMMARY
          The performance of pregnancy examinations
     of female animals for compensation,if done by one
     unlicensed to practice veterinarymedicine in the
     State of Texas, is the practice of veterinary
     medicine to the extent that sanctions provided in
     the Veterinary Medical Act are applicable.
          The performance of fertility examinations
     of male animals for breeding soundness,for compensa-
     tion, if done by one unlicensed by the Board of
     Veterinary Medical Examiners is the practfae of
     veterinarymedicine, and a person making such a
     determinationmust be licensed by the Board, as
     provided by Section 4 of Article 7465a, Vernon's
     Civil Statutes.
                                         Very truly yours,
                                         WAGGONER CARR
                                         Attorney General


                                            Gordon Rouser
GH:clg:mkh                                  Assistant

                                      -1819-
Mr. Horace T. Barron, page 3 (C-354)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, chairman
John Reeves
Roger Tyler
Arthur Sandlin
Malcolm Quick
APPROVED FOR THE ATTORNEY GENHlAL
BYI Stanton Stone




                             -1820-